PER CURIAM
This is a suit for unpaid and overtime compensation under the Fair Labor Standards Act. Asserting that the plaintiff was an executive employee not covered by the Act *201the defendant filed a motion for summary judgment accompanied by supporting affidavits. The plaintiff filed no counter affidavits, relying solely upon a stipulation which his counsel alleges he entered into with counsel for the defendant in open court but which the record fails to substantiate. The district court entered a summary judgment for the defendant which is fully supported by the opinion filed by Judge Gordon in the district court. 4 V.I. 555, 230 F.Supp. 23. Upon that opinion the judgment will be affirmed.